DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior arts of records teaches various headphones, for example: Gray (US 2016/0134962), Bauman et al. (US 2015/0036834) and Avital (US 2012/0207320). However, the prior art of record fails to show “a headband slide coupled to each headband endcap; and ear cups operatively coupled to the headband slides, each ear cup comprising a guide for restricting movement of a cross-bar element of a corresponding headband slide away from the ear cup while allowing vertical movement of the cross-bar with respect to the ear cup, the cross-bar being within the ear cup, wherein an adjustment of force on a user of the headset is enabled by actuation of at least one headband slide in a vertical direction," as required by claim 1, and “a headband slide coupled to each headband endcap; and ear cups operatively coupled to the headband slides, each ear cup comprising a guide for restricting movement of a cross-bar element of a corresponding headband slide away from the ear cup while allowing vertical movement of the headband slide and the cross-bar with respect to the ear cup, the cross-bar being within the ear cup; enabling adjustment of force on a user of the headset by actuation of at least one headband slide in a vertical direction” as required by claim 11 and “a headband slide coupled to each headband endcap; and ear cups operatively coupled to the headband slides utilizing ball detents, each ear cup comprising a guide for restricting movement of a cross-bar element of a corresponding headband slide away from the ear cup while allowing vertical movement of the headband slide and the cross-bar with respect to the ear cup, the cross-bar being within the ear cup wherein an adjustment of force on a user of the headset is enabled by actuation of at least one headband slide in a vertical direction,” as required by claim 20, when combined with all the limitations of claims 1, 11 and 20 respectively.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651